DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trang et al [US 2016/0379459]
Claim 1. A vehicle alert system and method (child safety alert system, see Fig. 1, abstract), comprising: a housing configured to rest beneath of a car seat, wherein the housing is flat (the alert system 100 or 300 may include any of a variety of components 101, for example, formed into a device. The components 101 may be formed so that they are coupled together in a desired fashion, for example being housed in a liquid- tight pad or cushion 306 that may be coupled to or attached to a child safety seat. The components 101 or housing may be formed in a thin fashion so as to be placed beneath or within padding/cushion 306 in the child safety seat or on top of padding of the child safety seat, as desired (see Figs. 1, 3, para [0023, 0039]); a sensor disposed within the housing configured to detect weight (the housing/pad variety components 101 include a pressure sensor 102, see para [0023, 0024]); 
a GPS transceiver (the housing/pad variety components 101 include a GPS, see para [0023, 0026]) disposed within the housing; a wireless transmitter disposed in the housing, such as Bluetooth (the housing/pad variety components 101 includes a Bluetooth transceiver 106, see Fig. 1, para [0023, 0025]);
a USB port disposed on an end of a power cord retractably disposed within the housing, wherein the USB port is positioned exterior to the housing the housing/pad variety components 101 include a UPS power, see para [0023, 0049]) a power adapter configured to connect to the USB port;
a second power course, such as a cube-and-prong power adapter configured to connect to the USB port (the connection to external USP power supply 702 and a battery, Fig. 7, para [0049]);
wherein the GPS transceiver, wireless transmitter, are operably connected to one another; a portable electronic device (the mobile communication device 110 such as a cellular phone, see Fig. 1, para [0006, 0028]) having a logic configured to:
receive and display a first reminder after a first predetermined amount of time (the mobile device 110 receives and displays at least one alert signal to the mobile device within a specific amount of time, see para [0006, 0028]);
receive and display a second reminder/alert after a second predetermined amount of time (the one, other or second alerts sent intermittently at predetermined intervals or for any amount of time, see para [0006, 0033]),
wherein the second reminder/alert is both an audible and physical alert (one of the or second alerts includes the audible and vibration alerts, see para [0033]);
wherein the second reminder/alert will not deactivate until a weight decrease is detected and received (the microcontroller deactivating the alert system if there is not at least a specific amount of pressure on the pressure sensor, see para [0006]).

Response to Arguments
Applicant's arguments filed on  have been fully considered but they are not persuasive.
Applicant’s argument:
Applicant disagreed with the USPTO examiner's rejection of claim 1. For example, Paragraph [0039] of the cited references Trang et al. (US20160379459) recites that "... wireless transceivers 314 may be placed in a relatively elevated or exposed location on the car safety seat 300, such as in or on the headrest 304, or in an elevated part of the frame 308, as desired." Since wireless transceivers 314 of Trang is intended to be placed in a relatively elevated or exposed location, it won't be disposed in the housing rest beneath of a car seat as contended by the Examiner.
Response to the argument:
Trang et al discloses that the components 101 (the housing) may be formed in a thin fashion so as to be placed beneath or within padding in the child safety seat or on top of padding of the child safety seat, as desired, and may be such that the comfort and safety features and functionality of the child safety seat are not affected or impacted (see Fig. 1, para [0023]).
The components 101 can include data transmission module 106.  As shown in exemplary Figure 1, data transmission module 106 may provide Bluetooth data transmission capabilities. However, with this and other exemplary embodiments, it may be appreciated that any of a variety of data transmission capabilities may be utilized herein, as described below. Further, data transmission module 106 can include digital enhanced cordless telecommunications (DECT) capabilities, allowing for phone calls and text messages to be sent therefrom (see para [0025]).
It is obvious to one skill in the art to recognize that the housing component 101 contains sensors and transmission module 106 or a Bluetooth transceiver 314 in another embodiment that is/are mounted or placed beneath/under the car safety seat as shown in Figs. 1 and 3.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
08/04/2022